DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed 4/14/21.
3.    Claims 1 - 20 are pending.
4.    The drawings filed on 4/14/21 has been noted.

Claim Rejections - 35 USC § 101
5.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6.	Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1 - 20 are directed to abstract ideas of concepts performed in the human mind and at least a certain method of organizing human activities. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below. 

7.	Step 1: 
Regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).

8.	Step 2A: 
9.	However, under Step 2A, prong one, the claims when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea.  
10.	Claim 6 is exemplary: 
 	“A system for wagering on sporting events, the system comprising: non-transitory computer readable media that stores receiving a schedule of sporting events; an operator user interface that provides functionality for an operator to set a point spread for each of the sporting events; a client user interface that provides functionality for users to make n user selections predicting the outcome of n sporting events relative to the point spreads for those sporting events; a server that generates  
    PNG
    media_image1.png
    53
    50
    media_image1.png
    Greyscale
 separate wagers from the n user selections, wherein the separate wagers include each unique combination of the n user selections”.


11.	The underlined portion of claim 6 represent the abstract idea Independent claims 1 and 11 include substantially the same abstract idea as claim 6. The limitations of dependent claims 2 – 5, 7 – 10, 12 - 15 merely further define the abstract idea and are not significantly more than the abstract idea.
12.	The claimed abstract idea is related to the abstract ideas of:
1) 	performing a prediction related to the total amount of different separate wagers for n sporting events (i.e. concepts can be performed in the human mind)
2)	providing/conducting a game (i.e. a wagering game that is related to sporting events and point spreads) by following rules or instructions.
13.	The claimed abstract ideas are directed to the abstract ideas identified by the courts:
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
At least a certain method of organizing human activities (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk)).  
At least a certain method of organizing human activities (e.g. commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)).
At least a certain method of organizing human activities (e.g. managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)).  
14.	Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. 
In particular, the claim recites additional elements, such as, a system comprising: non-transitory computer readable media, an operator user interface, a client user interface and a server.
As a system comprising: non-transitory computer readable media, an operator user interface, a client user interface and a server in these steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea.

15.	Step 2B: 
16.    Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept.
17.    For example, Under Step 2B, claims 1, 6, and 11 recite additional elements to implement the abstract idea electronically with a system comprising: non-transitory computer readable media, an operator user interface, a client user interface and a server. 
All of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, they fail to supply additional elements that yield significantly more than the underlying abstract idea.
18.    Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
19.     Following the guidance in the Berkheimer memo, Applicant is directed to
Steene (US 20110039621, paragraph 43 teaches the gaming machine 2 and the server are provided with data processors, memory means, user input/output interfaces (e.g. an operator user interface and a client user interface) etc. in a per se well known manner), showing the conventionality of these additional elements.

20.	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept. 
21.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional implementation.
22.	Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
23. 	Dependent claims 2-5, 7-10, 12-15 are directed to the type of point spread, and steps how a user can make selections on the point spread. These limitations further recite an abstract idea of performing a mental process and organizing human activity. The claim limitations are not indicative of integration into a practical application. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.
24.	For these reasons, the claims are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 103
25.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


26.	Claim(s) 1, 3, 4, 6, 8 – 9, 11 and 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 20160086441) and in view of Goldman (US 20120115585).

27.	Regarding claims 1, 6 and 11, Cohen discloses a method of providing a platform for wagering on sporting events, the method comprising (Abstract): 
(an operator user interface that provides) providing functionality for an operator to set a point spread for each of the sporting events (paragraphs 30 and 33; paragraph 30 teaches the sportsbook sets a point spread); 
(a client user interface that provides) providing functionality for users to make n user selections predicting the outcome of n sporting events (i.e. a Boston Celtics game and a New England Patriots game) relative to the point spreads for those sporting events (abstract and paragraphs 28 and 30); 

(a server that generates) generating  
    PNG
    media_image2.png
    67
    64
    media_image2.png
    Greyscale
 separate wagers from the n user selections, wherein the separate wagers include each unique combination of the n user selections (abstract and paragraph 30; the formula of this claim is associated with "sums of binomial coefficient" and for "K=1", the solution is (2^n)-1, which means that the number of n user selections creates (2^n)-1 separate wagers. For example, if n = 2, the (total) separate wagers generated should be 3; in Cohen, the number of user selections is 2 (i.e. a Boston Celtics selection or a New England Patriots selection) and the (total) separate wagers generated is 3 (i.e. 1) a bet on the Boston Celtics) 2) a bet on the New England Patriots and 3) a bet on both the Boston Celtics and the New England Patriots (i.e. via the parlay described in paragraph 30), which means Cohen’s wagering system read on the claimed limitations).

Cohen fails to explicitly disclose the following limitations:
(non-transitory computer readable media that stores) receiving a schedule of sporting events; 
Goldman teaches:
(non-transitory computer readable media that stores) receiving a schedule of sporting events (Abstract and paragraph 57; paragraph 57 teaches examples of data retrieved from external sources includes sports event data (teams, schedules/fixtures, game times, game results)); 
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to modify Cohen in view of Goldman to include the aforementioned methods in order to achieve the predictable result of enhanced player gaming experience (i.e. by including the schedule of sporting events in a wagering system).

28.	Regarding claims 3, 8 and 13, Cohen also discloses the functionality for users to make n user selections predicting the outcome of n sporting events (i.e. a Boston Celtics game and a New England Patriots game in a parlay bet described in paragraph 30) relative to the point spreads comprises functionality for users to make a user selection predicting that a team favored to win one of the sporting events will win the sporting event by the amount of the point spread (Abstract and paragraphs 30 and 33).

29.	Regarding claims 4, 9 and 14, Cohen also discloses the point spreads (i.e. the points spreads shown in part 308 and 310) are a range greater than 1 (paragraphs 30 and 33 and FIG. 3). 
30.	Claim(s) 2, 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 20160086441) and in view of Goldman (US 20120115585) and in view of Ryan (US 20110098105).

31.	Regarding claims 2, 7 and 12, the combination Cohen and Goldman teach the invention substantially as disclosed, but fail to explicitly disclose the following limitations:
the point spreads are integers
Ryan teaches:
the point spreads are integers (paragraph 6; As example of spread betting, a bookie considering a game between Competitor A and Competitor B may believe that Competitor A will win by N points and therefore establish a spread of N points, wherein N may be an integer value as discussed in further detail below).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to modify the combination of Cohen and Goldman in view of Ryan to include the aforementioned methods in order to achieve the predictable result of improved player gaming experience (i.e. by providing the point spreads in integer form).

32.	Claim(s) 5, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 20160086441) and in view of Goldman (US 20120115585) and in view of Martino (US 20170193736).

33.	 Regarding claims 5, 10 and 15, Cohen also discloses the functionality for users to make n user selections (i.e. user selections associated with the parlay bet described in paragraph 30) predicting the outcome of n sporting events (i.e. a Boston Celtics game and a New England Patriots game in a parlay bet described in paragraph 30) relative to the point spreads comprises functionality for users to make a user selection predicting that a team favored to win one of the sporting events will win the sporting event by an amount (Abstract and paragraphs 30 and 33 and FIG. 3).  
the combination Cohen and Goldman teach the invention substantially as disclosed, but fail to explicitly disclose the following limitations:
“predicting that a team favored to win one of the sporting events will win the sporting event by an amount (limitations taught by Cohen)” within the range of the point spread.
Martino teaches predicting that a team favored to win one of the sporting events will win the sporting event by an amount within the range of the point spread (Abstract and paragraph 31; paragraph 31 teaches allowed a range of selections for that game event outcome between a range of Cornell by 5-8 points, or 6-7 points, with a specific point spread within that range selected).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to modify the combination of Cohen and Goldman in view of Martino to include the aforementioned methods in order to achieve the predictable result of improved player gaming experience (i.e. by providing point spreads that is within a range).

Conclusion
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER S VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715                                                                                                                                                                                                        




/JASSON H YOO/Primary Examiner, Art Unit 3715